Citation Nr: 0110949	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  97-13 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an apportionment of the appellant's (veteran) 
compensation benefits for his child in the appellee's 
custody.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1969 to 
April 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision from the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In August 1998 the appellant requested a hearing before a 
travel Member of the Board.  

While the RO notified the appellee (the mother of the 
appellant's child for whom the apportionment was granted) of 
the appellant's appeal, it never notified her of the 
appellant's hearing request or the scheduling of the hearing.  
She was not afforded an opportunity to attend the hearing and 
present testimony and argument in favor of her claim.  

If a hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  

The appellant will be allowed to present opening testimony 
and argument.  Thereafter, any other contesting party who 
wishes to do so may present testimony and argument.  The 
appellant will then be allowed an opportunity to present 
testimony and argument in rebuttal.  Cross-examination will 
not be allowed.  38 C.F.R. § 20.713.  

Therefore, a remand is required to allow for the scheduling 
of a travel hearing before the Board where both the appellant 
and the appellee are provided the opportunity to be present 
and provide testimony and argument in support of their claim.  

Accordingly, this case is remanded for the following:  

1.  The appellant and the appellaee have 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The appellant and appellee should be 
scheduled to appear at a personal hearing 
before a travel Member of the Board 
sitting at the RO as soon as it may be 
feasible.  Notice should be sent to the 
appellant, his service representative, 
and to the appellee as well; that is, 
notice should be sent to all parties to 
this claim.  The appellant and appellee 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to the appeal at that 
time.  

The hearing should be scheduled and 
conducted in accordance with 38 C.F.R. 
§ 20.713 (2000).  

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant or 
appellee is required, until they are notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


